DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 09/30/2022; claim(s) 1- 5& 8- 14 is/are pending; claim(s) 1, 12, & 14 is/are independent claim(s).
	The received amendment to the specification is acceptable. In light of the received amendments to the claims, the outstanding 112 rejections are moot, and therefore are withdrawn.

	Note: Examiner and applicant’s attorney (Douglas G. Gallgher # 57,783) discussed multiple times (at least on 10/21/2022 & 10/20/2022) about different ways of overcoming double patenting rejection but no agreement was reached. See attached interview summary.

Response to Arguments
A) Applicant’s arguments (see Remarks, filed 09/30/2022- page 11) with respect to amended limitations of independent claims 1, 12, & 14 have been fully considered and are persuasive. Examiner notes that the independent claims are amended to incorporate previously identified allowable subject matter of the dependent claim 7.  Therefore, the outstanding 103 rejections have been withdrawn. 

Claim Objections
Claim 1- 5 & 8- 14 objected to because of the following informalities:
In claim 1, line 19, it is missing punctuation symbol at the end of the line (i.e.., either a command or semicolon is required after the element “which adds a measured voltage on the DC bus”).
Similar to claim 1, claims 12 & 14 are also objected because they are also missing punctuation symbol at the end of the limitations “and the change in the at the DC bus is zero or a small negative value” and “whether the output power of the power source has decreased” respectively.
In claim 2, the claim recites “determine if the power inverter is not curtailed” and also depends on claim 1 . The claim 1 is currently amended to recite “determine whether the power inverter is not curtailed”. Here, these two limitations albeit worded slightly differently (if vs whether), claim the same/duplicate subject matter. Hence, the recitation of “determine if the power inverter is not curtailed” in claim 2 should be deleted.
claims depended on objected claim are also objected because they also carry the same deficiency.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1 & 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10996644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
Regarding claim 1: 
Instant Application: 17/306416
Parent Patent: US 10996644 B2
Remarks

Claim 1. A power system for connecting a power source, an energy storage unit and a grid, the power system comprising

Claim 1, A power system for connecting a power source, an energy storage unit and a grid, the power system comprising

same preamble
a power inverter electrically coupled to the power source through a DC bus, wherein the
power inverter converts DC power from the DC bus to AC power output to the grid;
a power inverter electrically coupled to the power source through a DC bus, wherein
the power inverter converts DC power from the DC bus to AC power output to the grid;
anticipated
an energy storage power converter electrically coupled between the DC bus and the
energy storage unit, wherein the energy storage power converter stores power in the energy
storage unit and discharges power from the energy storage unit; and
an energy storage power converter electrically
coupled between the DC bus and the energy storage unit, wherein the energy storage power converter stores power in the energy storage unit and discharges power from the energy storage unit; and
anticipated
a controller for controlling the energy storage power converter, the controller being configured to:
a controller for controlling the energy storage power converter, the controller being configured to:
anticipated
control the energy storage power converter to store excess power from the power source that cannot be output to the grid in the energy storage unit;
control the energy storage power
converter to store excess power from the power source that cannot be output to the grid in the energy storage unit
anticipated
control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid;
control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid;
anticipated
determine if a current output power of the power source is less than a previous output power of the power source;
determine if a current output power of the power source is less than a previous output power of the power source in the closed loop;
anticipated
determine whether the power inverter is not curtailed
claim 6, determine whether the power inverter is not curtailed;
anticipated
if the current output power of the power source is less than the previous output power of the power source, adjust a high voltage limit on the DC bus to a value which adds a measured voltage on the DC bus
claim 1, and
if the current output power of the power source is less than the
previous output power of the power source in the closed loop, reverse a sign of the predetermined power adjustment value from positive to negative or from negative to positive, adjust a high voltage limit on
the DC bus to a value which adds a measured voltage on the DC bus and the predetermined power adjustment value,
anticipated
when the power inverter is not curtailed, control the energy storage power converter to adjust a discharge power command for commanding the energy storage power converter to discharge an amount of power from the energy storage unit according to whether the output power of the power source has decreased, 
claim 6, determine whether the power inverter is not curtailed; when the power inverter is not curtailed, determine whether an output power of the power source has decreased in a previous iteration, and control the energy storage power converter to adjust a discharge power command for commanding the energy storage power converter to discharge an amount of power from the energy storage unit according to whether the output power of the
power source has decreased
anticipated
wherein the controller is configured to iteratively adjust the discharge power command by a predetermined power discharge adjustment value whose sign is reversed from positive to negative or from negative to positive according to whether the output power of the power source has decreased
claim 7, the controller being configured to iteratively adjust the discharge power command by a predetermined power discharge adjustment value whose sign is reversed from positive to negative or from negative to positive according to whether the output power of the power source has decreased
anticipated


	Accordingly, claim 7 of the parent patent US 10996644 B2 clearly anticipates the claim 1 of the instant application.

	Regarding claim 12, the claim 7 of the parent patent US 10996644 B2 teaches all elements of this claim for the similar reasons set forth above in claim 1. Only difference between the instant claim  and the claim 7 of the parent patent is- the claim 12 of the instant application is a method claim wherein the claim 7 of the parent patent is system claim but has same subject matter. However, PHOSITA knows that a method claim having same exact subject matter with the system claim but for the recitation of system vs method are not patentably distinct to each other.
	
	B) Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10996644 B2 in view of Klodowski [Klodowski, reference of the record] (US 20100133904 A1).

	Regarding claim 2,  while the claim 7 of the parent patent teaches of determine if the power inverter is not curtailed and other features of the claim 1 as set forth above, it fails to teach “when the power inverter is not curtailed and the current output power of the power source is less than a maximum power command level of the power inverter, adjust the high voltage limit on the DC bus to a maximum high voltage limit on the DC bus”.
	Klodowski is directed to a controller [item 150] controlling providing power
generated from a PV source [item 11 0] to a grid [item 140] via an inverter [item 130] that is coupled with the PV source via a DC bus [bus 125/225/325] (figs. 1-3). Specifically, Klodowski teaches a controller of the power system configured to:
determine if the power inverter is not curtailed [a normal operation when the
inverter provides all available power to the grid 140] and when the power inverter is not curtailed and the current output power of the power source is less [e.g., when the
system 100 is not controlled to reduce its power that it can inject to the grid, that
happens in normal operating condition] than a maximum power command level of the
power inverter, adjust ["adjusting the magnitude of the variable DC bus voltage
setpoint"] the high voltage limit on the DC bus to a maximum high voltage limit ["upper
limit on the variable DC bus voltage setpoint 302"] on the DC bus ([0020, 0041]).
	It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to (1) combine the teachings of Klodowski
and claim 7 of the parent patent because they both are related to operating of solar power system in grid connection mode and (2) modify the system claim 7 of the parent patent to have its DC-bus voltage limit/threshold as a variable value that can be set in a
maximum high voltage limit on the DC bus when the inverter is not curtailed/PV power
is less than the capacity of the inverter to allow easily inject the power from the PV
system to the grid via the inverter. Doing so would improve inverter efficiency and reduce semiconductor junction temperatures (Klodowski, [0042]).
	C) Claim 5, 8, & 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10996644 B2 in view of Gong et al. [Gong, reference of the record] (US 20140210275 A1).

	Regarding claim 5, the claim 7 of the parent patent does not but Gong in the same field of endeavor teaches wherein the controller is configured to control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid includes the controller being configured to discharge power from the energy storage unit while giving priority to any power available from the power source ([0029- 0036]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of claim 7 of the parent patent and Gong because they both related to a power inverter to output power to the grid and (2) modify the system of claim 7 of the parent patent to incorporate above features of Gong. Doing so power storage burden on the system of claim 7 of the parent patent can be minimized and efficiency of power system can be improved.

	Regarding claim 8, claim 7 of the parent patent does not but Gong teaches wherein the power source is a photovoltaic power source, and the controller being configured to control the energy storage power converter to discharge power stored in the energy storage unit to the power inverter to output to the grid includes the controller being configured to control the energy storage power converter to emulate an MPPT algorithm of the power output of the photovoltaic power source ([0023, 0025, 0032]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of claim 7 of the parent patent and Gong because they both related to a power inverter to output power to the grid and (2) modify the system of claim 7 of the parent patent to incorporate above features of Gong. Doing so would  satisfy the operational constraint of the inverter notwithstanding an occurrence of the power generation fluctuations (Gong, [0006]).

	Regarding claim 11, the claim 7 of the parent patent does not but Gong teaches wherein the controller is a converter controller [controller 18 controls the inverter of
the buffering circuit 16] of the energy storage unit converter, and the converter controller communicates with a controller [controller 70]of the power inverter to obtain information about the output power of the power inverter (Fig. 11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of claim 7 of the parent patent and Gong because they both related to a power inverter to output power to the grid and (2) modify the system of claim 7 of the parent patent to incorporate above features of Gong. Doing so would satisfy the operational constraint of the inverter notwithstanding an occurrence of the power generation fluctuations (Gong, [0006]).

D) Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10996644 B2 in view of Card et al. [Card, reference of the record] (US 20180097378 A 1).

Regarding claim 13, the claim 7 of the parent patent teaches all elements of the claim except wherein autonomously detecting curtailment on the power converter includes determining that curtailment on the power inverter occurs when the change in the output power of the energy storage power converter is negative and the change in voltage at the DC bus is positive.
Card teaches a power system comprising a controller configured to autonomously ["without the electronic device generating a message"] detecting curtailment on the power converter according to a change in output power of the energy storage power converter and a change in voltage at the DC bus ([0017-0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Card and claim 7 of the parent patent because they both are related to determining curtailment in a power inverter and (2) modify the system of claim 7 of the parent patent to determining that curtailment on the power inverter occurs when the change in the output power of the energy storage power converter is negative and the change in voltage at the DC bus is positive. Doing so the system of claim 7 of the parent patent can detect curtailment with an additional technique which can be used as a backup curtailment detection technique as can be clear to PHOSITA. Furthermore, doing so the system of claim 7 of the parent can stop trying to inject power via the troubled inverter even if the communication failure occurs thereby preventing undesirable user experience (Card, [0018]).
Allowable Subject Matter
I) Claims 3- 4, 9- 10, & 14 allowed.
II) Claims 1- 2, 5, 8, & 11- 14 would be allowable once they overcome the non-statutory double patenting rejection(s) set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115